NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR LOPEZ,                                   No. 18-55748

                Plaintiff-Appellant,            D.C. No. 8:17-cv-01466-JLS-KES

 v.
                                                MEMORANDUM*
MUFG UNION BANK, N.A.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                             Submitted May 21, 2019**

Before:      THOMAS, Chief Judge, and FRIEDLAND and BENNETT, Circuit
Judges.

      Arthur Lopez appeals pro se from the district court’s judgment dismissing

his civil rights and antitrust action arising from a business loan transaction. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the

basis of res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002).

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly dismissed Lopez’s federal claims as barred by the

doctrine of res judicata because Lopez litigated these claims in a prior action that

resulted in a final judgment on the merits. See Tahoe-Sierra Pres. Council, Inc. v.

Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003) (setting forth

requirements of res judicata).

      We lack jurisdiction to review the orders denying Lopez’s requests for

reconsideration because Lopez failed to file an amended notice of appeal from

those decisions. See Fed. R. App. P. 4(a)(4)(B)(ii); Whitaker v. Garcetti, 486 F.3d

572, 585 (9th Cir. 2007) (a notice of appeal is mandatory and jurisdictional).

      We reject as meritless Lopez’s contention that the district court violated his

constitutional rights.

      Lopez’s “request to enter audio CD” (Docket Entry No. 15) and requests for

judicial notice, set forth in the opening brief, are denied as unnecessary.

      AFFIRMED.




                                           2                                     18-55748